DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 has two unrelated parts.  Line 3 refers to a “second coating”, and lines 4 and 5 refer to collecting feedback.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  7, 8  are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001525928 (‘928) in view of Gongal et al. “Sensors and systems for fruit detection and localization: A review”.  
JP ‘928 discloses a method of evaluating fruits and vegetables (vegetables) as to their conditions, since the vegetables have different degrees of ripening (Description, lines 1-10).  Fruit items are placed on a conveyor which can be tested using various apparatus.  The tests can be a display of signals from passive sensors, which result in an indication of ripening or maturity.  The unripe ones can be kept and sent to a warehouse.    The passive sensor can read properties such as surface gas detection, chlorophyll fluorescence, visible and near infrared spectrometry , charge transfer, delayed emission and resonance (Description, lines 40-60, starting with “Particularly preferred properties”).   Claim 1 differs from the reference in the use of a computer with the sensors, and in the step of conveying the plant items to a treatment region and determining the treatment to apply based on the assessed properties and applying the treatment.   Gongal et al. discloses that  it was known to use soft computing in fruit detection, page 1 (abstract) and page 14 (4.3).  Soft computing indicates a computer was used.   Since, JP ‘928 discloses that conveyors are used, it would have been obvious to separate unripe from ripe fruit and transporting using conveyors.    The treatment is considered to be separating the ripe fruit from the unripe fruit, and further storage of the unripe fruit (page 1, last 20 lines).  The above sensors measure whether the fruit was ripe or not.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the sensors and computer of Gongal et al., in the process of JP ‘928,  who uses sensors  with a conveyor as disclosed to assess properties of plants as to  ripeness , and in particularly, JP ‘928  to convey to a treatment region where the plants are treated.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use sensors and computers, since such were known as disclosed by JP ‘928 and Gongal et al.  One of ordinary skill in the art before the effective filing date of the claimed  invention was made would have had an expectation of success of applying treatment to plant items, since JP ‘928, disclosed that it was known to convey fruit past sensors, and to use sensors to detect different characteristics of the fruit, and to treat it by separating the fruit into ripe and unripe types of fruit, and to further store the fruit  based on information from a computing device as disclosed by Gongal et al.  
Claim 7 further requires combining different parts of the intended treatment, and claim 8, requires using a base coating or a base wash of chemically different parts.  However, it would have been within the skill of the ordinary worker to combine treatments in a coating or a base wash according to what parameters were chosen.  
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the above combined references as applied to claims 1, 7, 8 above, and further in view of Hagenmaier et al. 
Claim 9 requires that the base coating is modified to change a parameter, such as gas permeability.  Hagenmaier et al. disclose the use of coatings on the  surfaces of fruit, and the permeability of gases to wax coating (abstract).  Therefore, as it was known to provide a coating that was permeable to various gases, it would have been obvious to use particular coating, such as wax coating in the composition of the combined references, and one would have been motivated to use coatings permeable to gas, in order to enhance particular characteristics, and one would expect a reasonable expectation of success in using coatings which were permeable to various gases, as disclosed by Hagenmeister et al. for their function of preserving fruit.  
Claims 10 and 11 are to various other treatments, as one of many treatments that could be used to treat fruits, so that it would have been obvious to choose particular treatments depending on the type of fruit, and how it should be treated.  
Claims 2- 4,  15-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP’298 in view of Gongal et al., as applied to claim 1, 7, 8 above, and further in view of   Vegetable wash/fruit - Spray Wash Conveyor.
.(2010).https://www.youtube.com/watch?v=3-rh21214j8ys.   
    PNG
    media_image1.png
    915
    792
    media_image1.png
    Greyscale

Claim 2 requires a coating treatment or a liquid wash treatment, and claim 3, using batches of plant items of fruit or vegetables, and claim 4, particular plant items.  Vegetable Wash discloses the use of a spray wash conveyor,  and discloses washing vegetables, onions, apples and carrots, where the fruit is whole fruit (view video).    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a liquid wash treatment, which could also be considered a liquid coating, since the fruit is coated with water, as disclosed by Vegetable Wash in the process of JP ‘928 in view of  Gongal et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use a conveyor to move fruits and vegetables, since they can move a lot of produce at one time and reduce hand treatment.    One of ordinary skill in the art before the effective filing date of the claimed invention would have had an expectation of success of applying treatment to plant items, since JP ‘298, disclosed that it was known to convey fruit past sensors, and Gongal et al. disclosed that sensors were used with computers, and to use conveyors as disclosed by Vegetable Wash to treat the fruit by washing it.  
Claim 15 requires treating the plant item with a coating, and claim 16, a first and second treatment and 17 , treatments stored in separate containers, and claims 18 and 19 defined amounts of treatment.  As it was known to wash the plant items, it is seen that applying a coating would also require the above treatments, which would have been within the skill of the ordinary worker.  
Claims 5 -8 are rejected under 35 U.S.C. 103 as being unpatentable over  JP 928 in view of Gongal as applied to claims 1-4 above, and further in view of Harlow (2,404,373).
Claim  5 further requires selecting one plant item as a representative  to assess as to properties associated with ripeness or other attributes, and then determining treatment of the other plant items to be applied to a batch of plant items.  Harlow discloses a process of sampling fruit by using a bucket elevator to receive fruit (page 1, col. 2, lines 12-56).   A sampling bucket is situated so that it receives a selection of fruit for testing (col. 4, lines 25-75, col. 5, lines 10-20).  Claim 5 further requires that the treatment is further based on one or more properties of the sampled plant items and that the treatment is applied to the batch of plant items.  The reference to Harlow discloses that the sampling of fruit is to determine the value of manufacture of by-products, such as citric acid or for juice extraction purposes (col. 1, lines 1-7).  Therefore, it would have been within the skill of the ordinary worker after deciding what tests to perform, to apply that information to the fruit from that batch (col. 1, lines 21-46).  It is assumed that the samples are taken from batches in order to apply the test results from the samples.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate out the fruit for further testing from batches as disclosed by Harlow, and to use sensors on a conveyor as disclosed by JP 928 in view of Gongal et al.  to determine which fruit to choose using sensors, instead of scooping some fruit into a bucket from a conveyor, since more modern means are known as disclosed by JP ‘928 in view of Gongal et al. 
One of ordinary skill in the art before the effective filing date of the claimed invention  would have been motivated to separate fruit out of a conveyor line, since Harlow discloses that this process was known.  
One to one of ordinary skill in the art before the effective filing date of the claimed invention would have an expectation of success since it was known to separate fruit on a conveyor line out for testing, and it was known to use sensors instead of buckets to indicate that the fruit should be diverted with a computer , since it was known to use a computer to control sensors to sense particular characteristics of the fruit.  
The species “color parameter” as in claim 6 has been elected.  JP ‘928 discloses detecting  “ripening”  and other maturity parameters.  Harlow measures the amount of acidity which can be a way to determine ripening and other quality facts such and characterlike of the fruit juice content (col. 1, lines 6-31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a parameter such as the acidity to detect a degree of ripening in the process of Jp’928 and Gongal, since it was known as disclosed by Harlow to remove fruit from a conveyer to check on various quality characteristics, and one would have been motivated to remove fruit from a conveyer since this is a way to determine quality characteristics, and one would expect a degree of success in determining ripeness since it is one of the quality characteristics.  
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 928 in view of Gongal et al. as applied to claims 1, 7, 8 above, and further in view of  Maldonado et al. “Hyperspectral Imaging in Agriculture, Food, and Environment”).  
Claim 13 requires the use of a sensor configured for hyperspectral imaging (HIS).  Maldonado et al  discloses that traditional optical sensing techniques were imaging and spectroscopy as in claim 12, but that HIS has been disclosed as a non-destructive tool for fruit and vegetable quality assessment (abstract).      Also,  spectral imaging technology (claim 12) combines conventional imaging and spectroscopy techniques disclosing spatial and spectral information from the target.  A computer is combined with a spectrograph and camera’s(fig. 1).  Sensors can be used with a coupled divide and metal oxide semiconductor image sensors to generate an image digitally (para. under fig. 2).  Fruits and vegetable can be measured for moisture content which has a critical impact on quality (4.2.4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate out the fruit for further testing from batches as disclosed by Harlow, and to use sensors on a conveyor as disclosed by JP 928 in view of Gongal et al.  to determine which fruit to choose using sensors, and to use spectral imaging to determine further qualities in the process of the combined references.  
One of ordinary skill in the art before the effective filing date of the claimed invention  would have been motivated to separate fruit out of a conveyor line, since Harlow discloses that this process was known and to use spectral imagine to further determine required characteristics of the fruit.  
One to one of ordinary skill in the art before the effective filing date of the claimed invention would have had an expectation of success, since it was known to separate fruit on a conveyor line out for testing, and it was known to use sensors instead of buckets to indicate that the fruit should be diverted with a computer, and to use spectral imagining to determine particular characteristics of the fruit.  

Ripeness can be assessed using SPI (4.26, para. 1-3) as in claim 14.               

Election/Restriction
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Claim 15 species spraying
	Dipping
	Brushing
Curtain coating. (choose one species).  
Species claim  16, species a plurality of treatment, and first or second treatment.
	Claim 17, first treat, 
			Second treatment 
	Claim 18, treatment of claim 1 is generic, and treatments in claim 18 are:
Determining the assessed one or more properties exceeds a threshold, and a. wherein the first treatment is applied when the assessed on or more properties exceeds the threshold.
b. The second treatment is applied when the assessed one or more properties are equal to or less than the threshold.  (choose a or b.).
Claim 19, the thresholds : prediction of ripeness based on : a. customer-defined standard for a customer,
	b. or shipping parameters associated with the customer.  (choose a or b).
	Claim 20 : first coating composition
	Second coating composition:
	a. collecting feedback after arrival of the batch…
	b.  the feedback regarding whether a delivered set of plant items met the customer defined standard.
	Claim 21 (claim 1 is generic) providing data collected from sensors to a machine learning model trained to detect properties of plant items.
	Claim 22 determining the treatment based on learning machine.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
This application contains claims directed to the following patentably distinct species :
Claim 15 species spraying
	Dipping
	Brushing
Curtain coating. (choose one species).  
Species claim  16, species a plurality of treatment, and first or second treatment.
	Claim 17, first treatment, 
			Second treatment 
	Claim 18, treatment of claim 1 is generic, and treatments in claim 18 are:
Determining the assessed one or more properties exceeds a threshold, and a. wherein the first treatment is applied when the assessed on or more properties exceeds the threshold.
b. The second treatment is applied when the assessed one or more properties are equal to or less than the thresh hold.  (choose a or b.).
Claim 19, the thresholds: prediction of ripeness based on : a. customer-defined standard for a customer,
	b. or shipping parameters associated with the customer.  (choose a or b).
	Claim 20 : first coating composition
	Second coating composition:
	a. collecting feedback after arrival of the batch…
	b.  the feedback regarding whether a delivered set of plant items met the customer defined standard.
	Claim 21 (claim 1 is generic) providing data collected from sensors to a matching learning model trained to detect properties of plant items.
	Claim 22 determining the treatment based by learning machine

. The species are independent or distinct because due to the many possible treatments as in claim 1, the further variations would make different inventions. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1  generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: to the many variations and permutations.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
model.  
Claims 15-22 will not be examined at this time due to further species requirements.  
			ORIGINAL PRESENTATION
Newly submitted claims 31-38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to a species of plant item which is an avocado, which treatments are specific to that fruit, and each of the claims contain numerous species within the claims 31-38.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 5-2-2022